J-A14011-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    EDWARD LUCKETT                             :
                                               :
                       Appellant               :   No. 1503 MDA 2021

             Appeal from the PCRA Order Entered October 19, 2021
    In the Court of Common Pleas of Lackawanna County Criminal Division at
                       No(s): CP-35-CR-0001573-1995


BEFORE:      BENDER, P.J.E., STABILE, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                  FILED: SEPTEMBER 22, 2022

        Appellant, Edward Luckett, appeals from the post-conviction court’s

order denying, as untimely, his tenth pro se petition for relief filed pursuant

to the Post Conviction Relief Act (PCRA), 42 Pa.C.S. §§ 9541–9546. After

careful review, we affirm.

        This Court recently summarized the factual and tortured procedural

history of this case as follows:

           [O]n October 28, 1990, [A]ppellant, along with Andrew
           Dillon and another man, went to the home of 86[-]year[-
           ]old Agnes DeLuca in order to rob her. Dillon broke a
           window, opened the door, and let the group in. Once inside,
           DeLuca screamed. Appellant grabbed DeLuca around the
           neck to quiet her and in doing so broke her neck and
           paralyzed her. They laid DeLuca on her bed while they
           looked around for valuables that they stashed in a
           pillowcase. They beat her with blunt force in the head,
           stabbed her five times in the neck and twice in the back.
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-A14011-22


        The three individuals then anally raped and asphyxiated her.
        Her body was found two days later.

     Commonwealth v. Luckett, 768 A.2d 885 (Pa. Super. 2000)
     (unpublished memorandum), appeal denied, 792 A.2d 1255 (Pa.
     2001).

     Between 1990 and 1995, Appellant at different times and in
     different prisons, made detailed statements to three inmates
     implicating himself in the victim’s murder. Id. In addition to his
     revealing discussions with fellow inmates, Appellant made
     incriminating statements to two detectives during an interview at
     the State Correctional Institution at Greene. Id. During trial, the
     Commonwealth did not use the hair, blood, or semen samples
     collected from the crime scene, autopsy, or rape kit, to inculpate
     Appellant in the murder.1 Rather, the prosecution relied upon
     Appellant’s own statements, the testimony of other witnesses, and
     other circumstantial evidence in proving the charges against
     Appellant.
        1 None of the forensic testing of the crime scene or the
        victim’s rape kit tied Appellant to the crime. Appellant’s
        blood type did not match any of the blood found at the
        scene. See N.T. Jury Trial, 11/5/98, at 125, 127, 136-37,
        141-42, 145 (Pennsylvania State Police Analyst George
        Surma testifying that Appellant’s blood type was not found
        on any items at the crime scene). DNA testing of the sperm
        found on and inside the victim was inconclusive. N.T. [Jury
        Trial,] 11/6/98, at 157. Finally, while the mitochondrial DNA
        found on hair collected from the victim was consistent with
        co-defendant Andrew Dillon, it was not a match for
        Appellant. See N.T. Jury Trial, 11/6/98, at 125, 136-39.

     On November 18, 1998, Appellant was convicted of first-degree
     murder, conspiracy to commit first-degree murder, robbery,
     conspiracy to commit robbery, burglary, conspiracy to commit
     burglary, and conspiracy to commit causing or risking a
     catastrophe.2 On January 22, 1999, Appellant was sentenced to
     a term of life imprisonment followed by several consecutive state
     sentences. This Court affirmed the judgment of sentence and
     Appellant’s petition for allowance of appeal was denied on
     December 5, 2001. See Commonwealth v. Luckett, supra,
     appeal denied, 792 A.2d 1255 (Pa. 2001). Appellant sought no
     further review. Thus, his judgment of sentence became final
     ninety days later on March 5, 2002. See 42 Pa.C.S. § 9545(b)(3).


                                    -2-
J-A14011-22


        2 Charges relating to the rape of the victim were withdrawn
        pre-trial, after the Commonwealth was unable to
        forensically link Appellant to the sexual assault of the victim.

     On December 14, 2001, Appellant filed a timely[,] pro se PCRA
     petition, raising many claims of trial counsel ineffectiveness and
     attaching the results of the polymer chain reaction DNA testing to
     his petition. New counsel was appointed and a hearing was held.
     At the hearing, Appellant testified, in part, that the DNA sperm
     test results excluded him as a potential contributor and that his
     counsel was ineffective for failing to subpoena the DNA expert who
     performed the testing in his case.3 N.T. PCRA Hearing, 8/8/03, at
     8-13. In 2005, new counsel was appointed and a supplemental
     amended first PCRA petition was filed with leave of court.4 One of
     Appellant’s eleven ineffective assistance of counsel claims
     challenged trial counsel’s effectiveness in investigating and cross-
     examining a forensic expert on the significance of the
     “inconclusive” sperm DNA testing results. On October 14, 2005,
     a second hearing was held, at which Appellant and his prior
     counsel testified. In December of 2005, the judge who presided
     over Appellant’s trial and initial PCRA proceedings retired. The
     case was reassigned, and in 2007, the new PCRA court denied
     Appellant’s PCRA petition by memorandum and order. After a
     hearing pursuant to Commonwealth v. Grazier, 713 A.2d 81
     (Pa. 1998), Appellant timely appealed to this Court [and we
     affirmed]. See Commonwealth v. Luckett, 963 A.3d 568 (Pa.
     Super. 2008) (unpublished memorandum). On February 18,
     2009, our Supreme Court denied Appellant’s petition for allowance
     of appeal. See Commonwealth v. Luckett, 965 A.2d 245 (Pa.
     2009).
        3 In fact, the DNA test results were inconclusive. N.T. Jury
        Trial, 11/6/98, at 133-34 (Special Agent Mark Wilson
        conducting DNA testing on body hair from the crime scene
        and testif[ying] that he did not conduct DNA testing of the
        sperm because “it did not meet the unit’s case acceptance
        policy[]”); id. at 156-57 (Detective Carlson testified that he
        sent the sperm to Dr. Blake in California, before sending it
        to the FBI, and then to Cellmark in Maryland. “We were not
        able to identify any donor or donors with regard to that
        testing.”).
        4While the petition remained pending in the PCRA court,
        Appellant filed a second[,] pro se PCRA petition which the
        PCRA court dismissed. We affirmed that decision on appeal.

                                     -3-
J-A14011-22


       See Commonwealth v. Luckett, 869 A.2d 10 (Pa. Super.
       2004) (unpublished memorandum) (affirming dismissal of
       second PCRA petition while first PCRA petition was still
       pending).

     In 2009, Appellant filed a petition for a writ of habeas corpus in
     the United States District Court for the Middle District of
     Pennsylvania, in which he also challenged counsel’s effectiveness
     in his cross-examination of Agent Wilson regarding the presence
     of sperm on the victim’s body. See Luckett v. Folino, No. 09-
     0378, 2010 WL 3812329 (M.D.Pa. 2010) (denying objections to
     report and recommendation). This petition was denied.5 Id.
     Appellant subsequently filed nine PCRA petitions, none of which
     requested DNA testing or was successful in attacking his
     convictions or sentence. See Commonwealth v. Luckett, 4
     A.3d 701 (Pa. Super. 2010) (unpublished [memorandum])
     (affirming dismissal of second PCRA petition); Commonwealth
     v. Luckett, 82 A.3d 465 (Pa. Super. 2013) (unpublished
     memorandum) (affirming dismissal of third PCRA petition);
     Commonwealth v. Luckett, 106 A.3d 170 (Pa. Super. 2014)
     (unpublished memorandum) (affirming dismissal of fourth PCRA
     petition); Commonwealth v. Luckett, 153 A.3d 1114 (Pa.
     Super. 2016) (unpublished memorandum) (affirming dismissal of
     fifth PCRA petition), appeal denied, 170 A.3d 1063 (Pa. 2017);
     Commonwealth v. Luckett, 194 A.3d 682 (Pa. Super. 2018)
     (unpublished memorandum) (affirming dismissal of sixth,
     seventh, and eighth PCRA petitions); Commonwealth v.
     Luckett, 222 A.3d 792 (Pa. Super. 2019) (unpublished
     memorandum) (affirming dismissal of ninth PCRA petition).6
       5 In its report and recommendation, the Magistrate Judge
       noted that “[Appellant] has been a prolific, if procedurally
       chaotic, litigant, which has complicated these proceedings
       by greatly confusing the procedural posture of this case.”
       Luckett v. Folino, No. 09-0378, 2010 WL 3812329
       (M.D.Pa. 2010), adopted, 2010 WL 3806822, at *2 (M.D.
       Pa. Sept. 23, 2010). Reviewing the record over ten years
       later, we too found our review of Appellant’s claims
       complicated substantially by Appellant’s repeated practice
       of filing new PCRA petitions while a previous petition was
       still pending.
       6 In his ninth PCRA petition, Appellant raised a claim of
       newly discovered evidence on the basis of a Washington
       Post article discussing deficiencies in FBI training in hair and

                                    -4-
J-A14011-22


            blood analysis. When affirming the dismissal of this petition,
            we pointed out that “Appellant [had] not asserted in the
            instant Petition that his conviction relied upon faulty DNA
            analysis.” See Commonwealth v. Luckett, 222 A.3d 792
            (Pa. Super. 2019) (unpublished memorandum at 8).

      On February 3, 2020, in addition to submitting his tenth pro se
      PCRA petition, Appellant filed [a] petition seeking to have certain
      evidence submitted for DNA testing pursuant to 42 Pa.C.S. §
      9543.1, which governs requests for post-conviction DNA testing.
      While this motion was filed simultaneously with Appellant’s tenth
      PCRA petition, the PCRA court correctly treated it as an
      independent filing. On July 9, 2020, the PCRA court issued a
      memorandum and order denying Appellant’s petition for DNA
      testing after determining that the request was untimely.

Commonwealth v. Luckett, No. 987 MDA 2020, unpublished memorandum

at 1-6 (Pa. Super. filed July 22, 2021) (footnote omitted). On July 22, 2021,

this Court affirmed the PCRA court’s July 9, 2020 order denying Appellant’s

February 3, 2020 Section 9543.1 petition. Id. at 18.

      Appellant’s instant appeal concerns his tenth, pro se PCRA petition

(hereinafter “Tenth Petition”), also filed on February 3, 2020. On July 9, 2020,

the PCRA court issued a notice of its intent to dismiss the Tenth Petition

without a hearing pursuant to Pa.R.Crim.P. 907 (hereinafter “Rule 907

Notice”).     On October 7, 2021, Appellant filed objections to the Rule 907

Notice. The PCRA court then denied the Tenth Petition by order dated October

19, 2021. Appellant filed a timely, pro se notice of appeal from that order, as

well as an unprompted Pa.R.A.P. 1925(b) statement, on November 15, 2021.

The PCRA court issued a statement pursuant to Rule 1925(a), indicating that

it was relying on the rationale set forth in the Rule 907 Notice in dismissing




                                        -5-
J-A14011-22



the Tenth Petition.       Appellant now presents five claims for our review.1

Appellant’s Brief at 4.

       Generally, this Court’s standard of review regarding an order denying a

petition under the PCRA is whether the determination of the PCRA court is

supported     by   the    evidence     of   record   and   is   free   of   legal   error.

Commonwealth v. Ragan, 923 A.2d 1169, 1170 (Pa. 2007). However, we

must begin by addressing the timeliness of Appellant’s petition, because the

PCRA time limitations implicate our jurisdiction and may not be altered or

disregarded in order to address the merits of a petition. See Commonwealth

v. Bennett, 930 A.2d 1264, 1267 (Pa. 2007). Under the PCRA, any petition

for post-conviction relief, including a second or subsequent one, must be filed

within one year of the date the judgment of sentence becomes final, unless

one of the following exceptions set forth in 42 Pa.C.S. § 9545(b)(1)(i)-(iii)

applies:

       (b) Time for filing petition.--

       (1) Any petition under this subchapter, including a second or
       subsequent petition, shall be filed within one year of the date the
       judgment becomes final, unless the petition alleges and the
       petitioner proves that:

           (i) the failure to raise the claim previously was the result of
           interference by government officials with the presentation
           of the claim in violation of the Constitution or laws of this



____________________________________________


1 Appellant’s statement of the issues is convoluted, to say the least. To the
extent possible, we have strained to discern his claims for purposes of the
proceeding analysis.

                                            -6-
J-A14011-22


         Commonwealth or the Constitution or laws of the United
         States;

         (ii) the facts upon which the claim is predicated were
         unknown to the petitioner and could not have been
         ascertained by the exercise of due diligence; or

         (iii) the right asserted is a constitutional right that was
         recognized by the Supreme Court of the United States or
         the Supreme Court of Pennsylvania after the time period
         provided in this section and has been held by that court to
         apply retroactively.

42 Pa.C.S. § 9545(b)(1)(i)-(iii). Additionally, Section 9545(b)(2) requires that

any petition attempting to invoke one of these exceptions “be filed within one

year of the date the claim could have been presented.”           42 Pa.C.S. §

9545(b)(2).

      Appellant’s judgment of sentence became final on March 5, 2002.

Consequently, his Tenth Petition, filed on February 3, 2020, is patently

untimely. Accordingly, Appellant was required to successfully avail himself of

one of Section 9545(b)(1)’s exceptions to the PCRA’s time-bar in order for the

PCRA court to have jurisdiction to entertain his Tenth Petition. In the Tenth

Petition, Appellant specifically invoked the government-interference exception

set forth in Section 9545(b)(1)(i) to excuse the untimeliness of his petition.

Tenth Petition, 2/3/20, at 1 ¶ 1.

      Nevertheless, in Appellant’s first three issues, he presents a myriad of

arguments as to why his Tenth Petition is timely (or that its untimeliness is

excused) under the auspices of 42 Pa.C.S. § 9543.1 (“Post[]conviction DNA

testing”). Under that statutory authority, an




                                     -7-
J-A14011-22


        individual convicted of a criminal offense in a court of this
        Commonwealth may apply by making a written motion to the
        sentencing court at any time for the performance of forensic DNA
        testing on specific evidence that is related to the investigation or
        prosecution that resulted in the judgment of conviction.

42 Pa.C.S. § 9543.1(a)(1). However, this Court has previously recognized

that:

        Post[]conviction DNA testing does not directly create an exception
        to § 9545’s one-year time bar. See 42 Pa.C.S.[] § 9543.1. Rather
        it allows for a convicted individual to first obtain DNA testing which
        could then be used within a PCRA petition to establish new facts
        in order to satisfy the requirements of an exception under 42
        Pa.C.S.[] § 9545(b)(2).

Commonwealth v. Weeks, 831 A.2d 1194, 1196 (Pa. Super. 2003).

Furthermore, “the litigation of a motion for DNA testing under Section 9543.1

is, in substance, a wholly separate proceeding from litigation of a PCRA

petition.” Commonwealth v. Scarborough, 64 A.3d 602, 609 (Pa. 2013).

Our Supreme Court further explained in Scarborough:

        Although Section 9543.1(f)(1) permits a convicted individual who
        successfully obtains DNA testing to, at his or her option, file a
        subsequent PCRA petition based on the test results, it does so by
        explicitly referencing Section 9543(a)(2)(vi) of the PCRA and
        directing that the petition be filed pursuant to that subsection.
        See 42 Pa.C.S.[] § 9543.1(f)(1) (“After the DNA testing
        conducted under this section has been completed, the applicant
        may ... petition to the court for postconviction relief pursuant to
        Section 9543(a)(2)(vi).”) (emphasis added). Hence, the filing of
        a later PCRA petition by the successful movant constitutes the
        commencement of separate and new litigation, which, as
        discussed above, has as its ultimate object the grant of a new
        trial, discharge from the underlying conviction, or modification of
        the petitioner’s sentence, and this subsequent PCRA petition will
        be considered according to the standards for obtaining relief under
        Section 9543(a)(2)(vi) of the PCRA.

Id. at 610.

                                        -8-
J-A14011-22


       Consequently, because the only claim at issue in a motion for
       post-conviction DNA testing is a convicted individual’s eligibility
       for such testing under … Section 9543.1, when the trial court
       enters an order either granting or denying the testing, the
       litigation under this section is at an end: the sole claim between
       the parties—the Commonwealth and the movant—has been
       addressed by the trial court and finally disposed of.

Id. at 609.

       Here, the PCRA court denied Appellant’s Section 9543.1 petition filed on

the same day as the Tenth Petition. This Court subsequently affirmed the

denial of the Section 9543.1 petition on July 22, 2021. Luckett, No. 987 MDA

2020, unpublished memorandum at 18. Thus, the sought-after DNA testing

was not conducted and, therefore, there is no new DNA evidence for this Court

to consider with respect to Appellant’s Tenth Petition. Appellant cannot now

invoke the more liberal timeliness requirements of Section 9543.1 to excuse

his Tenth Petition, as that statute only provides an opportunity to discover

DNA evidence that might ultimately circumvent the PCRA’s timeliness

requirements in Section 9545(b).2              We affirmed the court’s denial of

Appellant’s request for DNA testing in his previous appeal and, therefore, he

cannot demonstrate any Section 9545(b) exception on that basis. Moreover,

Appellant previously litigated the issues related to the PCRA court’s denial of

his Section 9543.1 petition in that previous appeal. Accordingly, even if the

PCRA court was not jurisdictionally barred under Section 9545(b) from

____________________________________________


2 In any event, Appellant exclusively raised the government-interference
exception in the section of the Tenth Petition addressing the timeliness of the
petition. Tenth Petition, 2/3/20, at 1 ¶ 1. Appellant’s first three claims appear
to be conflating the two petitions.

                                           -9-
J-A14011-22



reaching the merits of the various claims raised under the rubric of Appellant’s

first three issues, Appellant would not be entitled to relief because those

claims were previously litigated. See 42 Pa.C.S. § 9543(a)(3) (stating that

eligibility for relief under the PCRA is predicated on proof that “the

allegation of error has not been previously litigated or waived”).3

       In his fourth and fifth issues, Appellant finally addresses the

government-interference exception (Section 9545(b)(1)(ii)) that he actually

raised in his Tenth Petition. Therein, Appellant claimed that, on April 2, 2019,

he discovered an article4 (hereinafter “CLN Ski-Mask Article”), passed along

to him from a fellow inmate. Tenth Petition, 2/3/20, at 2 ¶ 2. The CLN Ski-

Mask Article described a federal government study conducted by the

Commerce Department (hereinafter “Ski-Mask Study”), which, according to

the author, was withheld from publication for five years before it was

“eventually published on August 1, 2018, in the journal Forensic Science

International: Genetics.” CLN Ski-Mask Article at 14.

       The PCRA court rejected this claim, first finding that under Section

9545(b)(2), Appellant was “out of time to raise alleged general deficiencies
____________________________________________


3 Similarly, this Court is barred from addressing those claims under the law of
the case doctrine. See Commonwealth v. Gacobano, 65 A.3d 416, 420
(Pa. Super. 2013).

4 Steve Horn, U.S. Government Lab Withheld Groundbreaking Study for 5
Years That Can Help Defendants Question the Reliability of Certain DNA
Evidence,       Criminal    Legal     News,     March     2019,    p. 14,
https://www.criminallegalnews.org/news/2019/feb/14/us-government-lab-
withheld-groundbreaking-study-5-years-can-help-defendants-question-
reliability-certain-dna-evidence/ (last accessed on August 18, 2022).

                                          - 10 -
J-A14011-22



with DNA testing that came to light in 2018 [in the Ski-Mask Study].        He

certainly could have ascertained this information by the exercise of due

diligence prior to this time.” Rule 907 Notice, 7/9/20, at 5. The PCRA court

reached this conclusion without holding an evidentiary hearing. We note that

“we review [a PCRA court’s] dismissal without a hearing ‘to determine whether

the PCRA court erred in concluding that there were no genuine issues of

material fact’” to resolve at an evidentiary hearing.     Commonwealth v.

Brown, 248 A.3d 465 (Pa. Super. 2021), appeal denied, 259 A.3d 340 (Pa.

2021) (quoting Commonwealth v. Burton, 121 A.3d 1063, 1067 (Pa. Super.

2015) (en banc)).

      We cannot affirm based on the PCRA court’s due-diligence rationale for

dismissing the Tenth Petition as untimely without a hearing. Due diligence

entails “neither perfect vigilance nor punctilious care, but rather it requires

reasonable efforts by a petitioner, based on the particular circumstances, to

uncover facts that may support a claim for collateral relief.” Commonwealth

v. Shiloh, 170 A.3d 553, 558 (Pa. Super. 2017) (citation omitted). The article

in question was not published until March of 2019, and Appellant filed the

Tenth Petition less than a year later, on February 3, 2020. On that timeline,

Appellant satisfied Section 9545(b)(2)’s one-year deadline.

      We acknowledge that the CLN Ski-Mask Article indicated that the Ski-

Mask Study was first published on August 1, 2018. Even if we were to use

that earlier date as the reference point for purposes of Section 9545(b)(2),

we are wholly unconvinced by the limited record before us that Appellant, an

                                    - 11 -
J-A14011-22



inmate acting pro se, necessarily could have filed a petition premised on the

Ski-Mask Study at an earlier time through the exercise of reasonable efforts.5

Appellant averred facts in his Petition that he first learned of the study through

his fellow inmate’s sharing with him the CLN Ski-Mask Article on April 2, 2019.

Given that factual averment, there was a genuine issue of material fact

regarding whether Appellant acted with due diligence in discovering the Ski-

Mask Study. Accordingly, the PCRA court should not have dismissed the Tenth

Petition without a hearing based on that rationale.

       Nevertheless, we conclude the PCRA court did not err in dismissing the

Tenth Petition as untimely without a hearing because, even if Appellant had

acted diligently in his discovery of the Ski-Mask Study, he still did not plead

and prove the applicability government-inference exception.6




____________________________________________


5Given its failure to hold an evidentiary hearing to address whether Appellant
acted with due diligence in discovering the underlying study, and given its
cursory analysis on this matter, the PCRA court appears to have implicitly
applied a presumption that petitioners who are acting pro se from the confines
of prison are assumed to be aware of any new fact at the moment it becomes
a matter of public record. The rationale behind such a presumption was
expressly rejected by our Supreme Court in Commonwealth v. Burton, 158
A.3d 618 (Pa. 2017), with respect to due-diligence analyses raised under the
newly-discovered fact exception, which is analogous to the circumstances
here.

6 “We may affirm the decision of the PCRA court if there is any basis on the
record to support the PCRA court’s action; this is so even if we rely on a
different basis in our decision to affirm.” Commonwealth v. Wiley, 966 A.2d
1153, 1157 (Pa. Super. 2009) (cleaned up).

                                          - 12 -
J-A14011-22



     Further discussion of the Ski-Mask Study is warranted at this point in

our analysis. As described in the CLN Ski-Mask Article, the Ski-Mask Study

involved the following circumstances and findings:

     The case study that piqued the interest of most within the forensic
     science community … was Case Five, which will likely become
     known as the ski-mask scenario both in the science world and by
     lay people.

     “Several gang-related robberies have targeted multiple banks in
     the city. The robberies have typically involved two or three
     perpetrators. A ski mask was recovered in a trash can one block
     away from the latest bank robbery and is submitted for DNA
     testing,” the study explains of the case study set-up. “Evidence
     is a DNA profile developed from a ski mask recovered near a bank
     robbery scene. A confidential informant has implicated two
     suspects … in at least three of the armed robberies. Police have
     obtained buccal swab references from the two suspects identified
     from the informant, and another known accomplice of the
     suspects.”

     The result? It put someone at the scene of this hypothetical crime
     who was not even part of the original four people known to have
     been there to begin with.

                                     ***

     “The fabric showed a mixture of touch DNA including four people,
     but due to its complexity, it initially appeared as a mixture of only
     two people,” explained the publication Forensic Magazine of the
     study. “The labs were given two of the four likely contributors,
     along with a fifth person. But that fifth person was not in the
     mixture, and had never touched the ski mask…. Seventy-four
     laboratories out of 108 got it wrong by including the fifth person
     in their interpretation.”

     Indeed, only seven out of the 108 laboratories got things “right”
     using the FBI’s methodology for testing DNA, known as CPI, or
     combined probability of inclusion. And even in those, Forensic
     Magazine explained, the labs had differing reasons as to why it
     transpired that way.


                                    - 13 -
J-A14011-22



CLN Ski-Mask Article at 14.

       In other words, in the Ski-Mask Study, DNA labs were provided with

several DNA samples from persons known to have been in contact with the

tested item (the guilty subjects), as well as a DNA sample from a person

known to not have touched the item (the innocent subject). See id. The labs

were directed to compare DNA samples taken from the item to the DNA

samples taken from the test subjects. See id. Shockingly, an overwhelming

majority (74/108, or 68.5%) of DNA labs involved in the study produced

results falsely implicating the innocent subject as a contributor the DNA

sample taken from the tested item. See id.

       Appellant avers that the circumstances involved in the Ski-Mask Study

are “closely related” to the circumstances of his case. Tenth Petition at 4. He

also asserts that Assistant District Attorney (“ADA”) Eugene Talerico, who

prosecuted Appellant at his 1998 trial, and/or the Lackawanna County District

Attorney’s Office, and/or the United States Commerce Department, “made no

attempt” to inform him of the Ski-Mask Scenario and the related, peer-review

studies. Id. at 5-6 ¶ 6. He further alleges that due to the five-year delay by

the Commerce Department, and ADA Talerico’s lack of action,7 he was unable

to develop claims with respect to various pieces of physical evidence used in

the prosecution of the case against him and his co-conspirators. Id. at 6 ¶ 7.
____________________________________________


7 Appellant makes no attempt to explain how ADA Talerico and/or the
Lackawanna County District Attorney’s Office were aware of, much less
responsible for, the content of the Commerce Department’s study, or the five-
year delay referred to in the CLN Ski-Mask Article.

                                          - 14 -
J-A14011-22



       Regarding the government-interference exception, Appellant is unclear

as to what legal “claims” were interfered with due to the delay in publication

of the Ski-Mask Scenario, other than to vaguely reference the physical

evidence involved in his case. We can only presume that Appellant means

that he would have sought DNA testing, or additional DNA testing, of the

physical evidence related to crimes for which he was convicted. However, as

discussed by this Court in the appeal of his Section 9543.1 petition, there has

never been DNA tying Appellant to the crimes for which he was convicted, and

this fact was known to the jury that convicted him.8 Thus, the Ski-Mask Study

did not involve circumstances analogous to the DNA evidence involved in

Appellant’s case, as Appellant was not convicted based on DNA evidence at

all. Stated another way, the chance that Appellant was falsely implicated by

DNA evidence, such as was involved in the Ski-Mask Study, is precisely nil.

Accordingly, Appellant’s attempt to invoke the government-interference

exception to excuse the untimeliness of his Tenth Petition based on his

discovery of the Ski-Mask Study is meritless and borders on frivolity. None of

the government parties identified by Appellant had any duty to inform him of

the Ski-Mask Study at any time, because the study did not involve any issues

related to his conviction.

       For these reasons, we agree with the PCRA court that Appellant would

not have been entitled to relief even if he could meet a timeliness exception.

____________________________________________


8   See Luckett, No. 987 MDA 2020, unpublished memorandum at 2 n.1.

                                          - 15 -
J-A14011-22



See Rule 907 Notice at 6 (stating Appellant “cannot claim to have been

prejudiced by the DNA testing that was done since none of it implicated him”

and “the absence of [Appellant]’s DNA and detection of other third parties’

DNA does not prove that [Appellant] was absent [from the scene of the

crime”). Appellant has failed to demonstrate any possibility of establishing

that his “conviction … resulted from one or more” of the circumstances listed

in 42 Pa.C.S. § 9543(a)(2).

     Order affirmed.

     Judge Stabile joins this memorandum.

     President Judge Emeritus Stevens concurs in the result.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 09/22/2022




                                   - 16 -